         Case 1:20-cr-00351-SHS Document 37 Filed 06/17/21 Page 1 of 2



                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silv io J. Mollo Building
                                                      One Sai nt Andrew 's Pl aza
                                                      New York, New York 10007



                                                      June 15,2021
BYECF

Hon. Sidney H. Stein
                                                                      MEMO ENDORSED, p. 2
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

       Re:     United States v. Inigo August Philbrick, 20 Cr. 351

Dear Judge Stein:

        The Government respectfully requests to adjourn its deadline to complete discovery,
currently set for June 18, 2021 , and the pretrial conference scheduled for June 22, 2021 , for an
additional 60 days. The Government requests these adjournments because the parties are in
discussions regarding a potential resolution of the case, and the parties require additional time to
pursue these discussions . The Government will produce discovery to the defendant on a rolling
basis but seeks an additional 60 days to complete discovery given that discovery is voluminous.
In addition, the Government requests that the Court exclude time under the Speedy Trial Act
pursuant to 18 U,S,C, § 3161 (b)(7) until the date of the next pretrial conference so that the parties
may pursue their discussions regarding a pretrial disposition and the defendant may review the
discovery and consider any potential pretrial motions . The defendant consents to the requested
adjournments and the exclusion of time.

                                                       Respectfully submitted,

                                                       AUDREY STRAUSS


                                               By :
                                                       Cecilia E. Vogel
                                                       Jessica Feinstein
                                                       Assistant United States Attorneys
                                                       (212) 637-1084/1946

cc: Jeffrey Lichtman, Esq. , and Jeffrey Einhorn, Esq ., via ECF
  Case 1:20-cr-00351-SHS Document 37 Filed 06/17/21 Page 2 of 2


United States v. Inigo August Philbrick, 20 Cr. 351




The last day for the government to complete discovery is extended to September 14,
2021. The conference is adjourned to September 14, 2021, at 9:00 a.m. The time is
excluded from calculation under the Speedy Trial Act from today until September
14, 2021. The Court finds that the ends of justice served by this continuance
outweigh the best interests of the public and the defendant in a speedy trial pursuant
to 18 U.S.C. Sec. 3161(h)(7)(A).

Dated: New York, New York
       June 17, 2021
